[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 07-10707                   NOV 09, 2007
                            Non-Argument Calendar           THOMAS K. KAHN
                                                                 CLERK

                     D. C. Docket No. 03-20155-CV-PAS

SALVADOR MAGLUTA,

                                                             Plaintiff-Appellant,

                                     versus

WARDEN, Federal Correctional Institution, et al.,

                                                                     Defendants

KENNETH LEE, (Captain),
LT. RUBEN COLLADO,
LT. MARTIN RICABOLDI,
LT. EDUARDO SERRANO,
LT. JOHN DOES, 1-3,
MONICA WETZEL,
JANE DOE 1-2,
                                                         Defendants-Appellees.



                  Appeal from the United States District Court
                     for the Southern District of Florida


                              (November 9, 2007)
Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      We affirm the district court’s judgment, granted on appellees’ motions to

dismiss and for summary judgment. We find no merit in appellant’s claims for the

reasons stated in the district court’s dispositive order of December 29, 2006.

      AFFIRMED.




                                         2